Title: To John Adams from Tristram Dalton, 5 December 1783
From: Dalton, Tristram
To: Adams, John


          Dear Sir
            Newburyport Decer. 5th. 1783
          By two Gentlemen who went in Ships bound for London, and of whose arrival in that City accounts are received, I had the pleasure of writing your good Self under the 16th July—& 8th August 83, both which Letters I hope reached you safe, and found you in health— As far as time or observation permitted, I gave a sketch of the politics in this Government—and wish the present day afforded a better prospect—it does not— the Affairs of the Continent wear a gloomy face, owing, in a very considerable degree, to the almost total deficiencies of the several States, in supplying the public Chest, agreeably to the principles of the Confederation; which makes it necessary for Congress to recommend new modes, that create Jealousies—. it has ever appeared to me a selfevident truth, that to preserve their freedom and independence, the several States should immediately, and they were able, in their own way, have complied with the requisitions of Congress, which were founded on Calculations to which no reasonable objections could be made— beside doing justice to public Creditors, and thereby supporting establishing & of course extending public faith, this mode of proceedure would have stifled the Clamours of domestic sufferers—and stopped the Mouths of our internal, who I may almost say are our infernal, Enemies— Had the several States done this, it is probable that Schemes of ambitious men, now too apparent, would have slept in their bosoms—or perhaps never would have been known by the Possessors that they had them— indeed I cannot help entertaining so charitable an opinion of Mankind, as to suppose, the follies and carelessness of the many first suggest to Knaves the benefit that may accrue to themselves by the exercise of their cunning— I ask pardon for detaining You a moment with any reflection of my own— especially as your extensive acquaintance with Men & Things may prove to the contrary—proceding to give you some account of the transactions of the G Court in their last Session—and of some public Movements in Congress which may prove of the greatest importance—
          The Sessions lasted from the 24th Septr to the 28th. October— Supplying the federal Chest was the object which called the attention of all— the Recommendations of Congress were frequently read—canvassed—condemned—approved—the impost bill, referred over the preceding session, of which I gave you a full account the 16 July; taken up—laid by—the subject proposed to be taken up de novo—a Committee of both houses appointed to prepare a new bill— the proceedings in every Stage blocked by Gentn. on account of the Estimation of the public debt containing an article of 8 million dollars to pay the Commutation of the halfpay promised the Officers of the army— at length it was made a serious Question, in the House, whither any Clause relative to the Commutation or half Pay should be inserted in the bill—which, after a long & warm debate, was determined, by Yeas & Nays, in the negative— thus this point which had made so much noise thro’ the Commonwealth, was settled by their Representatives—forty of whom had instructions from their constituents not to vote any Monies to Congress, without an express proviso, that no part of the same be applied to the payment of halfpay or Commutation—
          After this objection was removed the house proceeded in the bill, which, after very warm debates therein, and long Altercation with the Senate, (who were, uniformly, and almost unanimously, in favor of an impost nearly conformant to the Mode prescribed by Congress) passed—but with this exception—that all tryals for offences against the act, should be had, in the usual Manner, at the Courts of Common Pleas—with Liberty of Appeal to the Supreme Judicial Court of this Commonwealth— This bill the Governor approved—it is not to be in force untill all the other States in the Union pass similar ones—and as no further provision was made by the Legislature for establishing permanent funds, to pay the Deficiencies, which was a part of the Scheme proposed by Congress, and as that Body resolved that no part should take place without the whole was adopted, it is easily seen that the passing the impost bill alone can have no good effect— indeed the Act, as it stands, may be construed a single, unconnected, Grant—for the Zeal of the Gentn. who were opposed to payment of the Commutation, went so far as to obtain an erasement of a Clause, that referred to the resolves of Congress, upon which it was founded— if therefore the other States are as cautious to prevent any reference to the Resolves of Congress—they may accept the Grants—
          But, my dear Sir, where shall We land, if the States suffer the public Treasury to be unsupplied—what greater sport can be afforded the Enemies of these States—or what more poignant Grief given their Friends—the End being confusion and discord with every Evil attendant— Jealousies are plentifully sowed and carefully nursed—they will grow and soon become serious—from the Measure, that I am informed, Congress has in Contemplation—nothing less than a Peace Establishment. It is doubted by some few in Congress, whither the Articles of Confederation give a Right to them to make such an Establishmt— If they do contain such a right, can it be prudent, nay can it be safe, to attempt the Exercise of it— Will our Northern Brethren even listen, without indignation, to the proposal of a Standing Army in time of Peace—certainly no— what commotions will rise, instanter, if the Measure is adopted— The Necessity of guarding our frontiers & maintaining our out posts by regular forces, will be a flimsey excuse to the common Sense of these Inhabitants— And yet this Measure is warmly espoused by many Gentn. in Congress—and I wish the attempt may not be made—
          Congress are also about erecting a new State on the Ohio, back of Virginia—the Lands whereof are to be given to the Officers in Lieu of Commutation, & other promises—which if, as is probable, people of the military profession should settle, would greatly assist the Designs of a few Men, who it is frequently said are aiming to establish an oligarchical Government—that despairing to effect their Schemes by unnoticed Art & Design, they are endeavoring to heave all into Confusion from whence may be expected the Loss of Liberty. I am sorry to find it the opinion of the real friends of this Country, as of the aforegoing description, that our present Confederacy cannot long subsist— This great difference in their conduct is evident— While the former wish to see a sudden & violent dissolution take place, the well disposed aim at enlightning and awakening the Minds of the People—that another more perfect System of Confederacy may be easily slid into & adopted— I dread the Consequences, as it respects the views of other Nations and our internal Peace— if these States should ever be severed, and their Union put afloat, must we not expect every advantage will be taken by foreign Powers?— will not the easiness, with which we may become a prey, induce the attempt, and shall we not, in the End, find ourselves in the situation of Poland—the Subjects of different Monarchs—?.
          It is universally said Congress, have not sufficient Powers— whatever internal Power they may want, sure I am that their external Powers are ample— I never heard those spoken of as deficient— Now pray, Sir, what powers can be given Congress for the good of their Constituents—which can be exercised on a free people—are not the difficulties unsurmountable that must attend coercion— if Seizure of Property belonging to the Inhabitant of any deficient State, after forms prescribed have been observed, should be permitted, will it not tend to the ruin of the trade of that State, as the mercantile is the only interest, almost, which may be found out of the State—and the property within would not be easily taken—
          I trouble you, my dear Sir, with many Questions, which I cannot expect answer’d in a Letter—and were You present I should trouble you with many more—for I really want your good Advice, especially as I am in a public Line— Your Country wants your Counsels— This Commonwealth wishes the Opportunity of paying that respect to Merit which I hinted in a former Letter— This Week I am informed that Governor Hancock intends resigning the Chair— I think the next Session will have his resignation—
          I am sorry to have the occasion to tell you that Governor Trumbull has asked Leave to resign his Office next Spring—having, in an elegant and affectionate Address, left his wholesome Advice—and ardent prayers— He assigns, as the Cause of his Wishes to retire, the infirmities of Age, being 74 years old— perhaps, Washington Like—he pants for a private Life—having filled his Station with a proportionable Eclat— it is said however that the public confusions with which the State of Connecticutt is threatned, from the Power which the lower Orders of People have possessed themselves of, blindly led by groveling ambition, is the real Cause of this worthy Magistrates’ resignation—and that, from the same reasons, will follow that of a Number of his best Councellors—
          When I look on the paper I have scrabled, Friendship almost trembles at the fear of trespassing— Should my intelligence be of the least Service or Gratification to you I regret not the time it cost me or if you’ll please to accept the Design, pardoning the deficiencies, as a small token of my Affection, I shall be happy—
          Flattering myself with hopes that the present Easterly Winds may waft me a Line from you, I remain with the greatest possible Sincerity / Dear Sir, / your unalterable Friend / & obliged hble Servant
          Tristram Dalton
        